SUPERCAPACITORS AND OTHER ELECTRODES AND METHODS FOR MAKING AND USING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 8/17/2022:
Claims 1, 4-6, 9, 30, and 31 have been amended; claims 15 and 32 have been canceled. No new matter has been entered.
Previous claim objections have been withdrawn.
Previous rejections under 35 USC 102(a)(1) have been withdrawn due to cancelations of claims 15 and 32.

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-13, and 26-31 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13, and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 1 discloses “wherein a majority of the electronically-conductive nanostructures are conformally coated with a pseudocapacitive material such that over 80% of the surface area of the nanostructures, the thickness of the pseudocapacitive material does not deviate from the average thickness of the pseudocapacitive material by more than 50%.” (emphasis added).
The italicized portion of the amendment is vaguely worded. 80% of the surface area of the nanostructures is what? Is 80% of the surface area of the nanostructures coated with the pseudocapacitive material or does 80% of the surface area not deviate from the average thickness by more than 50% (this would need to be further explained)? This amendment needs to be entirely reworded because, as currently stated, makes no cogent sense.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over DeHeer et al. (Science, 268, (1995), 845-847) and further in view of Chen et al. (US 2003/0077515 A1).
Regarding claim 1, DeHeer et al. teach article having a surface (Fig. 1 discloses the surface of a ceramic filter.), and comprising electronically-conductive nanostructures (Abstract discloses carbon nanotubes.), a majority of which include a longest dimension oriented substantially parallel to the surface and oriented more greatly in a first direction parallel to the surface than in another direction perpendicular to the first direction (Fig. 1b shows a majority of carbon nanotubes include a longest dimension oriented substantially parallel to the surface and oriented more greatly in a first direction parallel to the surface than in another direction perpendicular to the first direction; fig. 1 caption-(A) discloses the surface of a film of carbon nanotubes deposited on a ceramic filter. The tubes are β-aligned, with their axes perpendicular to the surface so that only the tube tips are seen. (B) After mechanical treatment, the morphology dramatically changes and the surface is densely covered with nanotubes that like flat on the surface are aligned in the direction in which the surface was rubbed (α-aligned).). However, DeHeer et al. do not teach wherein a majority of the electronically-conductive nanostructures are conformally coated with a pseudocapacitive material such that over 80% of the surface area of the nanostructures, the thickness of the pseudocapacitive material does not deviate from the average thickness of the pseudocapacitive material by more than 50%.
Chen et al. teach an article with electronically-conductive nanostructures which disclose wherein a majority of the electronically-conductive nanostructures are conformally coated with a pseudocapacitive material such that over 80% of the surface area of the nanostructures, the thickness of the pseudocapacitive material does not deviate from the average thickness of the pseudocapacitive material by more than 50%. (Paragraph 0109 discloses electrochemically combined carbon nanotubes with conducting polymers, such as polypyrrole and poly(3-methylthiophene), to form a composite in which individual carbon nanotubes are coated by a thin layer of polymer (up to 500 nm thickness) and packed randomly. As such, the pseudocapacitive material conformally coats 100% of the surface area and the thickness of the polymer layer is up to 500 nm.)
Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention to combine the electronically conductive nanostructures with pseudocapacitive material disclosed by Chen to the article disclosed by DeHeer in order to increase capacitance.
Regarding claim 2, the combination of DeHeer and Chen teach the article as in claim 1. Further, Chen discloses wherein the article is an electrode (Abstract, paragraph 0109)
Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention to combine the electronically conductive nanostructures with pseudocapacitive material disclosed by Chen to the article disclosed by DeHeer to increase capacitance.
Regarding claim 3, the combination of DeHeer and Chen teach the article as in claim 1. Further, DeHeer discloses wherein: the article comprises a substrate having a surface (Fig. 1 discloses the surface of a ceramic filler.), and a majority of the electronically-conductive nanostructures include a longest dimension oriented substantially parallel to the substrate surface and oriented more greatly in a first direction parallel to the substrate surface than in another direction perpendicular to the first direction (Fig. 1b shows a majority of carbon nanotubes include a longest dimension oriented substantially parallel to the surface and oriented more greatly in a first direction parallel to the surface than in another direction perpendicular to the first direction; fig. 1 caption-(A) discloses the surface of a film of carbon nanotubes deposited on a ceramic filter. The tubes are β-aligned, with their axes perpendicular to the surface so that only the tube tips are seen. (B) After mechanical treatment, the morphology dramatically changes and the surface is densely covered with nanotubes that like flat on the surface are aligned in the direction in which the surface was rubbed (α-aligned).).
Regarding claims 4, 9, and 10, DeHeer et al. teach the article as in claim 1. However, they do not teach wherein the pseudocapacitive material is present as a coating having an average thickness of between 0.1 and 50 nm or that the electronically conductive polymer comprises poly(3-methylthiophene).
Chen et al. teach electrochemically combined carbon nanotubes with conducting polymers, such as polypyrrole and poly(3-methylthiophene), to form a composite in which individual carbon nanotubes are coated by a thin layer of polymer (up to 500 nm thickness) (Paragraph 0109).
Therefore, it would have been obvious to one of ordinary skill in the art to modify DeHeer with Chen in order to increase capacitance.
Regarding claim 5, the combination of DeHeer and Chen teach the article as in claim 1. Further, Chen et al. teach wherein a majority of the nanostructures are conformally coated with the pseudocapacitive material and together define an arrangement of coated nanostructures that is porous (Paragraph 0109 discloses conformal coating of nanostructures with the pseudocapacitive material. Paragraphs 0062 and 0105 disclose the arrangement must have a degree of porosity.)
Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention to combine the electronically conductive nanostructures with pseudocapacitive material disclosed by Chen to the article disclosed by DeHeer to increase capacitance.
Regarding claim 6, the combination of DeHeer and Chen et al. teach the article as in claim 5. Further, Chen et al. teach wherein the majority of conformally-coated nanostructures together define an arrangement with sufficient porosity to allow sufficient infiltration of an electrolyte and/or reactive ions into the arrangement to facilitate electrode operation (Paragraph 0105 discloses the conductive contributions of carbon nanotubes combined with the porous structure of the composite films reduce the polarization charges in the solid (electrons) and liquid (ions) phases.)
Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention to combine the electronically conductive nanostructures with pseudocapacitive material disclosed by Chen to the article disclosed by DeHeer to increase capacitance.
Regarding claims 7 and 8, the combination of DeHeer and Chen et al. teach the article as in claim 1. Further, DeHeer and Chen disclose wherein the nanostructures are carbon-based (DeHeer, Abstract). Further, Chen discloses wherein the nanostructures comprise multi-walled carbon nanotubes (Paragraph 0039).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention to combine the electronically conductive nanostructures with pseudocapacitive material disclosed by Chen to the article disclosed by DeHeer to increase capacitance.
Regarding claim 30, DeHeer et al. teach the article as in claim 1. However, they do not teach wherein the capacitor exhibits an areal capacitance of at least 1.0 F/cm2 at 5mA/cm2.
Chen et al. teach electrochemically combined carbon nanotubes with conducting polymers, such as polypyrrole and poly(3-methylthiophene), to form a composite in which individual carbon nanotubes are coated by a thin layer of polymer (up to 500 nm thickness). It is expected that with further improvement in experimental conditions, selection of materials for both preparation of the composite film and use in the supercapacitor, and optimisation of the structure of the device, values of the low frequency capacitance greater than the threshold of 1.0 F/cm2 can be achieved. (Paragraph 0109).
Therefore, it would have been obvious to one of ordinary skill in the art to modify DeHeer with Chen in order to increase capacitance.
Regarding claim 31, the combination of DeHeer and Chen teach the article as in claim 3. Further, Chen et al. teach wherein the article is or is part of a capacitor (Paragraph 0001). However, they do not teach less than 50% of the areal capacitance of the capacitor is lost when the article is reoriented from a first configuration to a second configuration where the radius of curvature changed between the first orientation and the second orientation by at least 5%.
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DeHeer et al. (Science, 268, (1995), 845-847), and Chen et al. (US 2003/0077515 A1) as applied to claim 4 above and further in view of Vaddiraju et al. (Appl. Mater. & Interfaces, 1, (2009), 2565).
Regarding claim 12, the combination of DeHeer and Chen et al. teach the article as in claim 4. However, they do not teach wherein the coated nanostructures have a diameter, including nanostructure and coating, of between 5 and 50 nm.
Vaddiraju et al. teach fabrication of carbon nanotube (CNT)−conducting polymer composites by conformally coating extremely high aspect ratio vertically aligned-CNT (A-CNT) arrays with conducting polymer via oxidative chemical vapor deposition (oCVD) (Abstract). Further, the coated nanostructures have a diameter, including nanostructure and coating, of between 5 and 50 nm (Table 1 discloses 1-50 nm).
Therefore, it would have been obvious to one of ordinary skill in the art to modify DeHeer, and Chen with Vaddiraju in order for the conducting polymer coating to enhance the conductivity in the radial direction by lowering the activation energy required for the creation of mobile charge carriers, in agreement with variable-range-hopping models.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DeHeer et al. (Science, 268, (1995), 845-847) and Chen et al. (US 2003/0077515 A1) as applied to claim 3 above and further in view of Lachmann et al. (Lachman et al. (Nanotechnology, 28, (2017), 1-7).
Regarding claim 13, the combination of DeHeer and Chen teach the article as in claim 3. However, they do not teach wherein the substrate is flexible. 
Lachman et al. teach wherein the substrate is flexible (Method discloses growing CNTs on a Si substrate.)
Therefore, it would have been obvious to one or ordinary skill in the art to modify DeHeer with Lachman in order to increase the performance of the energy storage device.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DeHeer et al. (Science, 268, (1995), 845-847) and Chen et al. (US 2003/0077515 A1) as applied to claim 1 above and further in view of Hart et al. (US 2009/031166 A1).
Regarding claims 26 and 27, the combination of DeHeer and Chen et al. teach the article as in claim 1. However, they do not teach wherein the electronically-conductive nanostructures are arranged in a pattern; or wherein the article comprises a first set of electronically-conductive nanostructures arranged in a first pattern and a second set of electronically-conductive nanostructures arranged in a second pattern that is interdigitated with the first pattern.
Hart et al. teach composite articles comprising a substrate having a plurality of fibers associated with each other to form a cohesive structure, and a set of nanostructures arranged in association with the plurality of fibers. For example, as shown in FIG. 9G, article 960 comprises a plurality of fibers arranged in a woven pattern, when an individual fiber may comprise a portion that is exposed at the surface of article 960 and another portion which is in contact with or covered by another fiber such that the portion is not exposed at the surface (Fig. 9G, paragraph 0083).
Therefore, it would have been obvious to one of ordinary skill in the art to modify DeHeer and Chen with Hart in order to enhance thermal and/or electronic properties of a material.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over DeHeer et al. (Science, 268, (1995), 845-847), and Chen et al. (US 2003/0077515 A1) as applied to claim 1 above and further in view of Vaddiraju et al. (Appl. Mater. & Interfaces, 1, (2009), 2565).
Regarding claim 28, the combination of DeHeer and Chen teach the article as in claim 1. However, they do not teach wherein the article further comprises a current collector in electronic communication with the electronically-conductive nanostructures, the current collector comprising a catalyst material.
Vaddiraju et al. teach Multiwalled CNTs (MWNTs) were grown by thermal catalytic chemical vapor deposition (CVD) on silicon wafers using a thin catalyst layer of Fe/Al2O3 (Experimental section).
Therefore, it would have been obvious to one of ordinary skill in the art to modify DeHeer and Chen with Vaddiraju in order for the conducting polymer coating to enhance the conductivity in the radial direction by lowering the activation energy required for the creation of mobile charge carriers, in agreement with variable-range-hopping models.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over DeHeer et al. (Science, 268, (1995), 845-847), and Chen et al. (US 2003/0077515 A1) as applied to claim 1 above and further in view of Vallance et al. (US 2014/0168856 A1).
Regarding claim 29, the combination of DeHeer and Chen et al. teach a capacitor comprising an article of claim 1. However, they do not teach arranged as an electrode in an asymmetric or a symmetric capacitor cell.
Vallance et al. teach an asymmetric electrochemical capacitor positive electrode composition, which is a positive electrode composition for use in an asymmetric electrochemical capacitor cell (Paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify DeHeer and Chen with that of Vallance in order to provide a more open structure, thereby reducing ionic resistivity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729